Citation Nr: 1704997	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  10-14 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for erectile dysfunction, to include as due to exposure to Agent Orange.

3.  Entitlement to service connection for upper extremity peripheral neuropathy, to include as due to exposure to Agent Orange.

4.  Entitlement to service connection for lower extremity peripheral neuropathy, to include as due to exposure to Agent Orange.

5.  Entitlement to service connection for heart disease, to include as due to exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board remanded this case in December 2014.

In October 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.


FINDINGS OF FACT

1.  There is no probative evidence that the Veteran served in an area in which exposure to herbicide agents may be presumed; and there is no probative evidence showing that he was exposed to herbicide agents in service.

2.  There is no probative evidence of record linking the Veteran's current Type II diabetes mellitus, erectile dysfunction, upper extremity peripheral neuropathy, lower extremity peripheral neuropathy, or heart disease to his active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for Type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for entitlement to service connection for upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

4.  The criteria for entitlement to service connection for lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

5.  The criteria for entitlement to service connection for heart disease have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify was satisfied by a letter dated in March 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records, service personnel records, and identified and available private treatment records have been associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The duty to assist also includes the provision of a VA examination when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R. § 3.309 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  Id.  In this case, the Veteran has not been provided a VA examination in connection with the matters decided herein because there is no indication that the claimed disabilities may be associated with an established event, injury, or disease in service.  Specifically, the Veteran contends that his type II diabetes mellitus, erectile dysfunction, upper extremity peripheral neuropathy, lower extremity peripheral neuropathy, and heart disease are all causally related to in-service exposure to herbicide agents.  However, as discussed below, there is no credible evidence that the Veteran served in an area in which exposure to herbicide agents may be presumed, or that he was actually exposed to herbicide agents in service.  Furthermore, the Veteran does not contend, and the record does not show, that the disabilities are otherwise related to an event, injury, or disease in service.  Therefore, a VA examination is not required in this case.

There is no indication in the record that any additional evidence, relevant to the claims adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Compliance with Board Remands

As noted in the Introduction, the Board remanded this case in December 2014.  The December 2014 Board remand directed the Agency of Original Jurisdiction (AOJ) to take actions necessary to comply with the paragraph of VA's Adjudication Procedure Manual (M21-1) pertaining to developing claims based on herbicide agent exposure in locations other than the Republic of Vietnam, the Demilitarized Zone in Korea, Thailand, and Johnston Island; and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the December 2014 Board remand, the AOJ obtained from the Veteran a statement including the approximate dates, locations, and nature of his alleged exposure to herbicide agents in Panama, and sent an e-mail with the dates, location, and circumstances claimed exposure to herbicide agents to the Compensation Service.  In a memorandum received in May 2016, the Joint Services Records Research Center (JSRRC) indicated that its research did not show that herbicide agents were used, stored, tested, or transported within the Country of Panama or in the Canal Zone, and that such determination is further confirmed by the Department of Defense listing of dates and locations of herbicide tests and storage outside Vietnam.  In a memorandum dated in June 2016, the JSRRC detailed the procedures followed to determine whether herbicide agents were used in the jungles near Fort Clayton in the Panama Canal Zone.  Following receipt of those memorandums, the AOJ readjudicated the Veteran's claims in a July 2016 supplemental statement of the case.  The Board finds that the actions taken by the AOJ prior to readjudicating the Veteran's claims complete the M21-1 procedures for developing claims based on herbicide agent exposure in other locations, currently found in M21-1 Part IV, Subpart ii, Chapter 1, Section H, Paragraph 7.  Accordingly, the Board finds that VA at least substantially completed with the December 2014 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in October 2014.  At the hearing, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his disabilities, as well as his claimed in-service exposure to herbicide agents.  In addition, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or his representative.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  See Scott, 789 F.3d 1375; Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, certain diseases may be presumed to have been incurred in service where a Veteran was exposed to herbicide agents, such as Agent Orange, while on active service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).  Generally, the regulation applies where an enumerated disease becomes manifest to a compensable degree at any time after active service.  38 C.F.R. § 3.307(a)(6)(ii).  Ischemic heart disease, to include coronary artery disease, and type II diabetes mellitus are included in the list of enumerated diseases.  The presumptive regulations do not preclude a claimant from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Analysis

The Veteran contends that he was exposed to herbicide agents while serving in the Republic of Vietnam and in the Panama Canal Zone, and that he now has type II diabetes mellitus, erectile dysfunction, upper extremity peripheral neuropathy, lower extremity peripheral neuropathy, and heart disease that are causally related to that exposure.

The medical evidence of record shows that the Veteran has current diagnoses for type II diabetes mellitus, peripheral neuropathy of the bilateral upper extremities and bilateral lower extremities associated with the type II diabetes mellitus, coronary artery disease, and erectile dysfunction associated with the type II diabetes and coronary artery disease.  Accordingly, there is evidence of current type II diabetes mellitus, erectile dysfunction, upper extremity peripheral neuropathy, lower extremity peripheral neuropathy, and heart disease.

As to the Veteran's claimed service in the Republic of Vietnam during the Vietnam Era, the Veteran contends that he travelled to Vietnam, where he was stationed off the coast on a canal.  He has also reported that he spent several weeks in a foxhole in Vietnam.  In a December 2007 statement, he indicated that he was stationed in "Riahata" in Vietnam.  See VA Form 21-4138, Statement in Support of Claim, received in December 2007.  In a May 2015 statement, he said that the service was in "Rea Hadel."  See VA Form 21-4138, received in May 2015.  He has also stated that he injured his eardrum and broke his collar bone in Vietnam when a grenade went off below the Jeep he was driving.  See VA Form 21-4138, received in October 2007; "Notice of Disagreement", received in May 2008.

After careful review of the record, the Board finds that the Veteran is not credible in his assertions of in-country service in Vietnam for two reasons.  First, there is simply no objective evidence of record that supports the assertions.  In March 2006, the RO made a Personal Information Exchange System (PIES) request to verify the Veteran's claimed service in Vietnam.  A response received in April 2006 states, "There is no evidence in this Veteran's file to substantiate any service in the Republic of Vietnam."  See VA Form 3101 Print, Request for Information, printed in June 2006.  A record of assignments in the Veteran's service personnel records shows service in the Panama Canal Zone, but does not reflect service in Vietnam.  The Veteran's DD Form 214 shows foreign service in support of the United States Army South, whose responsibility included countries in Central and South America, but not Vietnam.  There are no stamps or other indications of Vietnam service in the Veteran's service treatment records.  Second, the Veteran's statements as to service in Vietnam are inconsistent with the objective evidence of record.  Specifically, the Veteran asserts that he spent several weeks in a foxhole off the coast of Riahata or Rea Hadel in Vietnam and that he injured his eardrum and/or shoulder while driving a Jeep in Vietnam.  Although the service treatment records do show treatment for a fractured left shoulder, they clearly show that the Veteran injured his left shoulder in or around May 1969 after falling 15 to 20 feet while serving in the Panama Canal Zone.  They do not show that he was involved in a motor vehicle accident in Vietnam.  Furthermore, there does not appear to be a Riahata or Rea Hadel in Vietnam.  However, the Board notes that an Army Air Base was previously located in Rio Hata, Panama.  At any rate, there is no notation in the Veteran's service treatment records or service personnel records, or any other evidence of record, showing that the Veteran served anywhere in the Republic of Vietnam.  As such, the Board finds the Veteran's statements to be not credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant).  The Board concludes that the evidence does not show that the Veteran had service in the Republic of Vietnam during the Vietnam Era.  Therefore, he may not be presumed to have been exposed to herbicide agents under the provisions of 38 C.F.R. § 3.307(a)(6)(iii).

As to the Veteran's claimed exposure to herbicide agents while serving in the Panama Canal Zone, he testified at the October 2014 Board hearing that, while serving in the Panama Canal Zone, he was told that Agent Orange had been sprayed in the surrounding jungles, and that he witnessed plants that changed colors to brown and appeared to be dying.  Thereafter, he noticed feelings of drowsiness, weakness, and general sickness.

The M21-1 provides procedures for verifying herbicide exposure in locations other than the Republic of Vietnam, the Demilitarized Zone in Korea, Thailand, and Johnston Island.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Paragraph 7.  Specifically, the Veteran should be asked for the approximate dates, location, and nature of the alleged exposure.  If this information is received, VA should furnish the Veteran's detailed description to the Compensation Service and request a review of the Department of Defense inventory of herbicide operations to determine whether herbicides were used as claimed.  If the Compensation Service's review does not confirm that herbicides were used as claimed, and if sufficient information to permit a search by the JSRRC has been provided, a request for verification of exposure to herbicides should be sent to that entity.

In this case, the Veteran has provided several statements regarding his alleged exposure to herbicide agents in Panama.  In his most recent statement, which is consistent with his previous statements, he indicated that he was exposed to Agent Orange while stationed at Fort Clayton in the Panama Canal Zone in 1969 to 1970.  See VA Form 21-4138, received in May 2015.  As noted above, he testified at the October 2014 Board hearing that he was told Agent Orange had been sprayed in the jungles surrounding Fort Clayton, that he witnessed plants that changed colors to brown and appeared to be dying, and that he experienced symptoms of drowsiness, weakness, and general sickness.

VA has attempted to verify the Veteran's reported exposure to herbicide agents.  The AOJ sent emails to the Compensation Service in February 2016 and April 2016 consistent with the procedures set forth in M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Paragraph 7.  A memorandum received in May 2016 notes that the Department of Defense listing of dates and locations of herbicide tests and storage outside of Vietnam and a December 2012 report entitled, "Investigations into the Allegations of Agent Orange in the Canal Zone and Panama" support a finding that tactical herbicides were not used, stored, tested, or transported within the country of Panama or the Canal Zone.  A memorandum received in June 2016 describes the steps the JSRRC took in its attempt to verify the Veteran's reported exposure and concluded that the Veteran's claim cannot be conceded.  The Board therefore finds that the procedures set forth in M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Paragraph 7 were adequately completed, and that the AOJ's efforts did not result in findings supportive of the Veteran's contention that he was exposed to herbicide agents while stationed in Panama.

The Board acknowledges the internet-based materials the Veteran submitted, which he asserts indicate herbicide agents were used in Panama and support his claim that he was exposed to herbicide agents in Panama.  However, the materials list the Panama Canal Zone as one of the "Other areas where veterans allege [Agent Orange] to have been sprayed".  Thus, the materials only show that veterans have alleged herbicide agents were used in Panama.  They do not provide proof that herbicides were actually used in Panama.  Therefore, the Board finds that the materials have no probative value in showing that the Veteran was exposed to herbicide agents during service.

The Veteran is competent to report on what he was told and what he observed.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, the Board does not doubt that he was told that Agent Orange was sprayed in the jungles near the Canal Zone, that he witnessed browning and dying foliage, or that he experienced drowsiness, weakness, and general sickness.  However, in determining whether the Veteran was actually exposed to Agent Orange or another herbicide agent, as defined in 38 C.F.R. § 3.307(a)(6)(i), the Board relies on the actual research conducted by the government, based on historical documents, which indicates that herbicide agents were not used, stored, tested, or transported within the country of Panama or the Canal Zone during the Veteran's period of active service.  The Veteran's reports of what he observed and was told do not confirm the presence of herbicide agents in Panama such that exposure to herbicide agents must be conceded.  As such, the Veteran's assertion that he was exposed to herbicide agents is based on supposition and is contrary to other evidence of record.  The probative evidence of record, which is based on review of actual government records, weighs against the Veteran's suppositions.  Therefore, based on the above, the Board finds that there is no probative evidence supporting a finding that the Veteran was exposed to herbicide agents during his active service.

Furthermore, the Veteran's service treatment records are absent for evidence of in-service diagnosis of or treatment for type II diabetes mellitus, erectile dysfunction, upper extremity peripheral neuropathy, lower extremity peripheral neuropathy, or heart disease.  In addition, there is no competent evidence of record linking the Veteran's current type II diabetes mellitus, erectile dysfunction, upper extremity peripheral neuropathy, lower extremity peripheral neuropathy, or heart disease to his active service on a direct basis.  Therefore, the record does not show that the Veteran's type II diabetes mellitus, erectile dysfunction, upper extremity peripheral neuropathy, lower extremity peripheral neuropathy, or heart disease had its onset during his active service or is otherwise etiologically related to his active service on a direct basis.  See Combee, 34 F.3d at 1043.

Finally, the record shows that the Veteran's erectile dysfunction, upper extremity peripheral neuropathy, and lower extremity peripheral neuropathy may be secondary to his type II diabetes mellitus and/or coronary artery disease.  However, because neither his type II diabetes mellitus nor his coronary artery disease has been service connection, the erectile dysfunction, upper extremity peripheral neuropathy, and lower extremity peripheral neuropathy may not be service connected on a secondary basis.  See 38 C.F.R. § 3.310.

In summary, there is no competent, probative evidence of record linking the Veteran's current type II diabetes mellitus, erectile dysfunction, upper extremity peripheral neuropathy, lower extremity peripheral neuropathy, or heart disease to his active service, to include the claimed exposure to herbicide agents.  In view of the foregoing, the Board concludes that the preponderance of the evidence is against the claims for entitlement to service connection for type II diabetes mellitus, erectile dysfunction, upper extremity peripheral neuropathy, lower extremity peripheral neuropathy, and heart disease.  Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for Type II diabetes mellitus is denied.

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to service connection for upper extremity peripheral neuropathy is denied.

Entitlement to service connection for lower extremity peripheral neuropathy is denied.

Entitlement to service connection for heart disease is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


